DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 10, and 12-23 are pending. Claims 6-9 and 11 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites that a composition produced by the method of claim 1 has an X-ray diffractogram patterns with Braggs peaks at 22o+/-1o, 36o+/-1o, and 44o+/-1o. The method in claim 1 includes chemical treating of an alkali metal manganese (III, IV) oxide, including the treated oxide as a cathode in a battery, and cycling the battery.
2O4 (alkali metal manganese (IV) oxide) has an X-ray diffractogram patterns with Braggs peaks at 22o+/-1o, 36o+/-1o, and 44o+/-1o (fig.9(c) and par.0110).
However, the X-ray diffractogram pattern of a treated alkali metal manganese (III, IV) oxide used in a battery and subjected to cycling is not shown.
Claim 19 recites that the chemically treated alkali metal manganese oxide species comprises ramsdellite and the alkali metal manganese (III, IV) oxide.
However, the specification does not show this feature.
Par.0110 of the specification teaches chemically treating LiMn2O4 and obtaining a ramsdellite phase of MnO2 and a LiMn2O4 with a spinel crystalline structure, wherein 0.1<<1.
LiMn2O4 is different from LiMn2O4 wherein 0.1<<1.
Claim 20 recites that the alkali metal manganese (III, IV) oxide in claim 1 is non-spinel.
However, the specification does not teach such feature.
Par.0110 of the specification teaches chemically treating LiMn2O4 and obtaining a ramsdellite phase of MnO2 and a LiMn2O4 with a spinel crystalline structure, wherein 0.01<<1.
LiMn2O4 is known in the art as having a spinel structure, as evidenced in par.0051 of Nakamura (US 2009/0226807).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “wherein the spinel crystalline structure has an expected value of 0.01<<1”.
However, it is not clear what the claimed coefficient  is.
It is not clear what is the joint inventor claiming as the invention in claim 15.

Terminal Disclaimer
The terminal disclaimer filed on February 04, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.  10,615,412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5, 13, 14, 16-18, and 21-23 are allowed.
The prior art does not teach the method of claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 10, and 12-23 have been considered but are moot because the new ground of rejection does not rely on any 
The examiner would like to note that:
-the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot following the cancelation of the claim;
-the rejection of claims 1-7 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-15 of U.S. Patent No.  10,615,412 is withdrawn following the filing and the approval of the Terminal Disclaimer;
-the rejection of claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0276732), as evidenced by Thillayan et al.(US 2016/0336615) is withdrawn following the applicant’s amendment to claim 1 and the cancelation of claim 6;
-the rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0276732), as evidenced by Thillayan et al.(US 2016/0336615) and in view of Saitoh et al. (“Capacity fading of the acid-treated lithium manganese oxides in high-temperature storage”) is moot following the cancelation of the claims;
-the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0276732), as evidenced by Thillayan et al.(US 2016/0336615) and in view of Pasta et al. (US 2013/0052538) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1-7, and 10 under 35 U.S.C. 103 as being unpatentable over Adamson et al. (WO 2013/112660) in view of Mukherjee et al. (US 2017/0104363) 
However, new grounds of rejection for claims 12, 15, 19, and 20 are presented in paragraphs 3-6 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722